DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 2, 5, 6, 8-10, 13-15, 17, 20 and 22-27. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.
 
Applicants' arguments, filed 04/12/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1, 2, 5, 8, 14, 15, 17, 20, 22, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al. (US 2011/0224120, Sep. 15, 2011) in view of Gunn et al. (US 2005/0233935, Oct. 20, 2005) and Simpson (CA 2,478,137 A1, Feb. 17, 2006).
Meine et al. disclose a liquid washing, cleaning, post-treating or auxiliary washing agent comprising surfactant, silver and/or a silver compound, along with additional active ingredients typically used in washing, cleaning, post-treating or auxiliary washing agents, whereby the agent is stabilized by the addition of a non-neutralized fatty acid (abstract). The liquid washing, cleaning, post-treatment, or auxiliary washing agent comprises 2 to 60 wt. % of a surfactant selected from a group comprising anionic surface-active agents (¶ [0012]). Sulfonates, sulfates, soaps, and mixtures thereof are suitable anionic surfactants (¶ [0039]). Saturated and unsaturated fatty acid soaps, such as the salts of lauric acid, myristic acid, pamitic acid, stearic acid, hydrogenated erucic 
Meine et al. differ from the instant claims insofar as not disclosing wherein the composition comprises an anionic surfactant with ammonium as a counter ion and wherein the hydrophilic part of the surfactant consists of a negatively charged sulfonate or sulfate group. 
However, Gunn et al. disclose an optically clear aqueous structured surfactant composition that includes an anionic surfactant (abstract). Structured surfactant compositions are useful in home care applications as liquid detergents, laundry detergents, hard surface cleaners, and dish wash liquids (¶ [0003]). Suitable anionic surfactants include ammonium lauryl sulfate and ammonium laureth sulfate (¶ [0027]). 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated ammonium lauryl sulfate or ammonium laureth sulfate into the composition 
The combined teachings of Meine et al. and Gunn et al. do not disclose wherein the composition comprises a complex of silver comprising a chelating agent. 
	However, Simpson discloses a process for forming metal ion chelate complexes (abstract). The metal may be silver (claim 11). The chelating agent may be EDTA, DTPA, and EDDS (claim 4). Metal ion complexes or salts or hydrates thereof may be useful in treating microbial injection including bacterial and fungal injection (page 11, lines 27 – page 12, line 1). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Meine et al. disclose wherein the composition comprises a silver compound since silver possesses high level of bactericidal and fungicidal efficacy. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the silver chelate complex of Simpson into the composition of Meine et al. since the silver chelate is an effective silver compound for treating bacteria and fungi as taught by Simpson. 
	In regards to the amount of complex of silver recited in the instant claims, Meine et al. disclose wherein it is preferred that the quantity silver compound be equal to 0.0001 to 1 wt. % (1-10000 ppm). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A.  
. 

Response to Arguments
Applicant argues that Meine discloses in paragraph [0015] that the quantity of elemental silver and/or the quantity of silver compound be equal to 0.0001 to 1 wt. % (1 to 1000 ppm), an extremely broad range. 
	The Examiner does not find Applicant’s argument to be persuasive. The instant claims recite 0.4 to 20 ppm silver compound, which overlaps with the prior art range 1 to 1000 ppm. In cases involving overlapping ranges, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003). Thus, since the prior art range overlaps with the claimed range, the claimed range is obvious. Applicant has not shown wherein the claimed range is unexpected. 

Applicant argues that Meine limits the amount of silver present in the composition in the examples to 0.017 wt. % (170 ppm), which is well outside the claimed range.


Applicant argues that Meine only overlaps the presently claimed range at the very lower end of that range.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, even a slight overlap in range establishes a prima facie case of obviousness. Thus, since the prior art range overlaps with the claimed range, the claimed range is obvious.

Applicant argues that Meine fails to disclose Applicant’s claimed silver amount. Applicant cites Atofina v. Great Lakes Chem. Corp., 441 F.3d 991, 1000 (Fed. Cir. 2006). 
	The Examiner does not find Applicant’s argument to be persuasive. Meine discloses wherein the quantity of elemental silver and/or silver compound should be equal to 0.0001 to 1 wt. % (1-10000 ppm). Instant claim 1 recite 0.4 to 20 ppm and instant claim 17 recite 0.5 to 10 ppm. Thus, the claimed range overlaps with the range disclosed in the prior art. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A. Therefore, the claimed range is obvious. The decision in Atofina v. Great Lakes Chem. Corp. does not state otherwise. In the conclusion section of Atofina v. Great Lakes Chem. Corp., it states that the district court clearly erred in finding that JP prima facie case of obviousness. Therefore, Applicant’s argument that the claimed range is not obvious is unpersuasive and the rejection is maintained.

	Applicant argues that the range does not encompass the entire claimed range of silver of 0.4 to 20 ppm (claim 1) or (0.5 to 10 ppm (claim 17), but rather overlaps only in in the upper end of Applicant’s claimed range.
The Examiner does not find Applicant’s argument to be persuasive. As discussed above, even a slight overlap in range establishes a prima facie case of obviousness. Thus, since the prior art range overlaps with the claimed range, the claimed range is obvious.

Applicant argues that the use of low amount of silver and achieving high antimicrobial action was unexpectedly found to be possible due to the claimed combination of fatty acid soap and the ammonium counter ion. 
	The Examiner does not find Applicant’s argument to be persuasive. As discussed in previous office actions, the instant claims are not commensurate in scope. As discussed previously, instant claim 1 recites wherein the composition comprises a complex of silver formed by reacting silver with one or more of a chelating agent. Applicant’s showing uses Ag-DTPA as the representative complex of silver. One of ordinary skill in the art would not reasonably expect Ag-DTPA to be reasonably 
 Furthermore, the instant claims recite wherein the anionic surfactant may be ammonium dodecyl benzene sulfonate. Applicant’s showing does not have any examples of a sulfonate anionic surfactant. Applicant’s showing uses sulfate surfactants. One of ordinary skill in the art would not reasonably expect sulfate surfactants to be reasonably representative of a sulfonate surfactant since not all surfactants have the same antibacterial activity. This is evidenced by Wieczorek et al. (Antibacterial activity of selected surfactants, 2014), disclosing wherein the antibacterial properties of benzalkonium chloride (BAC), cetylpirydinium chloride (CPC), cetyltrimethylammonium bromide (CTAB), and cocamidopropyl betaine (CAPB) were investigated and wherein BAC exhibited better antimicrobial properties than CPC, CTAB, and CAPB (abstract). Therefore, the instant claims are not commensurate in 
Additionally, instant claim 1 recites an antimicrobial composition and does not recite a particular bacteria. Applicant’s showing is with regards to specifically E. coli and S. aureus. One of ordinary skill in the art would not reasonably expect E. coli and S. aureus to be representative of all bacteria since not all bacteria is inhibited by the same antimicrobial composition. This is evidenced by the CDC (Antibiotic Resistance Questions and Answers) disclosing wherein antibiotics only treat certain bacterial infections. Therefore, the instant claims are not commensurate in scope with Applicant’s showing with regards to the type of bacteria the claimed invention is effective against.
Moreover, instant claim 1 recites a salt of fatty acid. Applicant’s showing uses a specific fatty acid as shown in Table 2 of the instant specification. One of ordinary skill in the art would not reasonably expect the fatty acid of Table 2 to be representative of a salt of fatty acid since not all compounds in the same genus have the same effect. This is shown by silver and surfactants as discussed above. Therefore, the instant claims are not commensurate in scope with Applicant’s showing with regards to the type of fatty acid.

	Applicant argues that the amounts listed in Gunn are outside those presently claimed.
	The Examiner does not find Applicant’s argument to be persuasive. The rejection states wherein the composition of Meine is the one being modified and not the composition of Gunn. The rejection states wherein it would have been obvious to one of 

	Applicant argues that Meine is directed to washing, cleaning, post-treating, or auxiliary washing agents containing silver whereas Gunn simply relates to structured surfactant compositions. Simpson is directed to metal ion chelate complexes and use thereof and focuses on therapeutic effects of metal ions. There is no motivation, prompting, or suggestion to combine these references.
	The Examiner disagrees. Since Meine discloses a composition comprising anionic sulfate surfactants, it would have been obvious to one of ordinary skill in the art to look at the teachings of Gunn for known and effective anionic sulfate surfactants. Since Meine discloses a composition comprising a silver compound, it would have been obvious to one of ordinary skill in the art to look at the teachings of Simpson for known and effective silver compounds. As stated in MPEP 2144.07, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. As such, the combination of the references is not improper and Applicant’s argument is unpersuasive. 

	Applicant argues that using the anionic surfactant amounts set forth in Gunn would likely not be successful as the present claims contain at most 5% by weight of anionic surfactant.


2.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al. (US 2011/0224120, Sep. 15, 2011) in view of Gunn et al. (US 2005/0233935, Oct. 20, 2005), Simpson (CA 2,478,137 A1, Feb. 17, 2006) and further in view of Newman et al. (US 6,838,095, Jan. 4, 2005).
	The teachings of Meine et al., Gunn et al., and Simpson are discussed above. Meine et al., Gunn et al., and Simpson do not disclose wherein the molar ratio of silver to chelating agent is 1:0.25 to 1:10.
	However, Newman et al. disclose a composition a silver complex, wherein the silver complex comprises silver complexed with a complexing agent (claim 1). The molar ratio of silver to complexing agent is 1:1.5 to 1:200 (claim 5). 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the silver chelate of Simpson to have a molar ratio of silver to complexing agent of 1:1.5 to 1:200 since this is an effective ratio of silver to complexing agent to formulate a silver complex as taught by Newman et al. 

Response to Arguments
Applicant argues that Newman fails to cure the deficiencies of Meine, Gunn and Simpson.


Applicant argues that together the remainder of the ingredients results in unexpected results, which is not suggested by any of the art of record.
The Examiner does not find Applicant’s argument to be persuasive and submits that the argument with regards to unexpected results has been addressed above. 

3.	Claims 9, 10, 13, 23 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meine et al. (US 2011/0224120, Sep. 15, 2011) in view of Gunn et al. (US 2005/0233935, Oct. 20, 2005) and further in view of Morton (US 3,686,025, Aug. 22, 1972) and Beug-Deeb et al. (US 2014/0275267, Sep.18, 2014).
	The teachings of Meine et al. and Gunn et al. are discussed above. Meine et al. and Gunn et al. do not disclose wherein the composition is applied on a surface and partially removed from the surface.
	However, Morton discloses that softening agents can be impregnated into absorbent material, especially absorbent paper and non-woven cloth. Such compositions are useful and effective for softening textile fabrics (abstract). The compositions can be used in a variety of ways. For example, the sheet can be used to manually wipe off fabrics (col. 22, lines 63-66). After wiping with the composition, it is desirable to wipe off the fabric with a dry, ordinary wiping cloth to remove excess or undried fabric softening left on the fabric (col. 22, lines 73-75 – col. 23, lines 1-2).
prima facie obvious to one of ordinary skill in the art to have applied the composition of Meine et al. onto a sheet to wipe off fabrics since the composition of Meine et al. may be a fabric softener and fabric softeners are known and effectively used as a sheet to treat fabrics as taught by Morton.
	It would have been prima facie obvious to one of ordinary skill in the art to have at least partially removed the composition of Meine et al. from the surface it was applied on in order to remove excess or undried fabric softening left on the surface as taught by Morton.  
The combined teachings of Meine et al., Gunn et al., and Morton do not disclose wherein the contact time is less than 5 minutes.
	However, Beug-Deeb et al. disclose applying an antimicrobial solution to a surface and wherein the excess is removed after a time sufficient to disinfect the surface, for example from about 30 seconds to about 5 minutes (¶ [0093]). 
	It would have been prima facie obvious to one of ordinary skill in the art to have applied the composition of Meine et al. for about 30 seconds to about 5 minutes since the composition of Meine et al. removes microorganisms and about 30 seconds to about 5 minutes is an effective amount of time to allow for sufficient disinfection of surfaces as taught by Beug-Deeb et al.  
	In regards to instant claim 10 reciting wherein the step of at least partially removing the composition is carried out less than 5 minutes after the step of applying the composition on the surface, Beug-Deeb et al. disclose wherein the excess is removed after a time sufficient to disinfect the surface, for example from about 30 seconds to about 5 minutes. Therefore, if one of ordinary skill in the art were to apply 

Response to Arguments
Applicant argues that Beug-Deeb discloses short time frames for antimicrobial kill (30 seconds to 5 minutes) but achieves this by a combination of a fatty acid salt and fatty acid. Beug-Deeb fails to disclose or give any suggestion that it needs to include a silver compound and an anionic surfactant.
	The Examiner does not find Applicant’s argument to be persuasive. Both the composition of Meine and the composition of Beug-Deeb are cleaning and disinfecting compositions. Meine does not disclose how long the composition should be applied. However, Beug-Deeb discloses wherein 30 seconds to 5 minutes is an effective amount of time to disinfect a surface. Since Meine’s composition also disinfects a surface, it would have been obvious to one of ordinary skill in the art to try the suggested contact time proposed by Beug-Deeb for the composition of Meine. Therefore, Applicant’s argument is unpersuasive. 

	Applicant argues that none of the prior art indicates a biocidal action after contact time as less as 10 seconds.
	The Examiner does not find Applicant’s argument to be persuasive. None of the instant claims requires biocidal action after contact time as less as 10 seconds. At best, instant claim 13 recites wherein the contact time is less than a minute, which is obvious 

Conclusion
Claims 1, 2, 5, 6, 8-10, 13-15, 17, 20 and 22-27 are rejected.
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TRACY LIU/Primary Examiner, Art Unit 1612